DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments and arguments, filed 09/01/2022, with respect to the rejection(s) of claim(s) 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gerber (US Patent No. 6,347,562) teaching a threaded aperture as evidenced in the rejection below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the screw jams tightly upon another part, or tightened against) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, Merriam Webster also defines a set screw as “a screw screwed through one part tightly upon or into another part to prevent relative movement.” Here, Chapman clearly describes the set screw as recited above stating, a screw runs through opening in the sleeve and engages a threaded opening in the hammer head thereby securing the tool attachment to the head (Para. 35). For further elaboration of this function, the screw secures the parts together by threading into hole , thus placing the constituent parts into tight engagement. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a threaded aperture as taught by Gerber, since Gerber states in column 8, lines 27-28 that such a modification provides yet another safety mechanism to ensure that the utility head insert would not inadvertently detach from the utility head block when in use, as additional threading would only provide a tighter engagement for a better hold. 
Election/Restrictions
Applicant’s election without traverse of claims 10-15 in the reply filed on 09/01/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2015/0360362 A1), and further in view of Gerber (US Patent No. 6,347,562).
Re: Claim 10, Chapman discloses the claimed invention including nail driving adapter for attachment (to a caulk gun's pull handle may be attached to any cylindrical rod), the nail driving adapter comprising:
a hammerhead (96) (Figs. 14-16);
 a sleeve (90) having a wall, a hollow bore (32), a proximal end, and a distal end, the distal end of the sleeve being fixedly attached to or formed wholly with the hammerhead (Figs. 15);
a first pull handle passage slot, said slot opening proximally at a proximal end of the sleeve's wall (Annotated Fig. 15 below); and
a second pull handle passage slot positioned oppositely from the first pull handle passage slot, the second pull handle slot opening proximally at the proximal end of the sleeve's wall (Annotated Fig. 15 below).
a plurality of set screws (26), each screw among the plurality of set screws extending through an aperture (30) in the sleeve's wall (Fig 15-16, Para. 30) except for said aperture being also threaded. However, Gerber teaches a set screw (98) extending through a threaded aperture (102) within the sleeve’s wall (Fig. 3, Col. 8. Lines 25-27, threaded aperture).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a threaded aperture as taught by Gerber, since Gerber states in column 8, lines 27-28 that such a modification provides yet another safety mechanism to ensure that the utility head insert would not inadvertently detach from the utility head block when in use, as additional threading would only provide a tighter engagement for a better hold. 

    PNG
    media_image1.png
    378
    355
    media_image1.png
    Greyscale

Re: Claim 11, Chapman discloses the claimed invention including one of the set screws is positioned between the first and second pull handle passage slots (Fig. 14-16).
Re: Claim 12, Chapman discloses the claimed invention including another of the set screws is positioned oppositely from the one of the set screws (Fig. 16).
Re: Claim 13, Chapman discloses the claimed invention including a second other set screw (98) is positioned distally from the first and second pull handle passage slots (Figs. 15-16).
Re: Claim 14, Chapman discloses the claimed invention including each pull handle passage slot comprises a “U” slot (Depicted in Annotated Fig. 15, slot in a U shape).
Re: Claim 15, Chapman discloses the claimed invention including a pull handle passage “U” channel, said channel extending between the first and second pull handle passage slots (Fig. 4 depicts the passage U channel).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754